DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.

Drawings
The drawings were received on 7/11/22.  These drawings are acceptable.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a press device configured to press” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the contact heated portion of the work.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (US 4,504,008) in view of Nishikawa (US 5,492,866).
Regarding claim 1, Kent teaches:
An electric component manufacturing device [apparatus shown in figure 1] for manufacturing an electric component by soldering a part to a transported work with heat conducted to the work, comprising: 
a melting heater block [heater block (24)] and configured to heat the work that contacts a contact heated portion of the melting heater block [see figure 4], the melting heater block having a temperature at which a solder melts [3:24-27], an upper surface of the melting heater block having a protrusion [rails (28 or 79); figure 4] contacting and heating the contact heated portion of the work;
 a cooler block [cooling block (32)] provided downstream of the melting heater block in the transport direction and configured to cool the work that contacts the cooler block [3:48-53]; 
a transporter [carrier (16); figures 1, 2, and 4], which includes a support [carrier ledge that supports housing (77)], configured to support the work such that the work is slidable on the melting heater block and the cooler block [see figures 1 and 4]; 
a transport device [chain conveyor (21)], which includes an actuator [the conveyor is inherently driven by a person or motor in order to move the chain conveyor; also note that in cited pending application 481,088; 3:5, (US 4,527,731) the chain conveyor is driven by a motor; 3:39-41]; configured to provide a driving force for transporting the transporter in the transport direction; and 
a press device [pressing means (43); 4:4-10 and figure 1] located directly above the protrusion of the melting heater block 
Kent does not teach:
a preheater block configured to preheat the work that contacts the preheater; 
the melting heater block provided downstream of the preheater block in a transport direction; 
the work is slidable on the preheater block; 
the press device configured to approach the melting block in a vertical direction to press the work against the protrusion of the melting heater block when the work is stopped on the melting heater block during intermittent transport; and
a controller configured to control the transport drive device and the press device, wherein 
the controller controls the transport drive device to perform the intermittent transport in which the transporter is transported such that: 
the work slides on the preheater block, the melting heater block, and the cooler block in this order; 
the work slides from the preheater block to the melting heater block through a contact position at which the work contacts both the preheater block and the melting heater block at the same time without the work stopping at the contact position; and
the work stops on the melting heater block and the stopped work is pressed against the melting heater block by the press device.
Concerning the preheater block:
Nishikawa teaches an automated heating apparatus wherein the work is moved through preheating portion (73), heating portion (74), and cooling portion (76); figure 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a preheating block into Kent in order to avoid thermal shock, reduce the time spent on/at the bonding point, and/or to be able to perform a desired heating cycle.  In doing so, a preheater block would be provided up stream and configured like the heater block.
Concerning the press device configured to approach:
Nishikawa teaches during its intermittent feeding process that after workpiece (30) is fed to heat block (48) weight (47) is “put on” directly above the work piece and heat block using a robot in order to apply pressure during the heating step, wherein the weight ; 6:23-33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that any means of pressing could be used as long as the means provides enough pressure.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the weight concept into Kent since it is an equivalent means for applying pressure, allows one to adjust pressure for each individual workpiece, and/or a mishap with one workpiece would not affect others.  Note that in order to “put on” the weight it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to move the weight in a vertical direction in order to put the weight on top of the workpiece.  Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put the weight directly above the heater block as taught by Nishikawa in order to control warpage or to ensure the solder makes contact with the bonding surfaces.  
Concerning the controller and intermittent movement:
Nishikawa teaches an automated heating apparatus works by intermittently moving the work from one stage to the next via a robot; 8:2-7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a controller into Kent in order to be able to automate the entire process.  In doing so, the movement of the conveyor chain and weight would be controlled by the controller; note that the apparatus in the co-pending application is controlled by a control panel. 
 It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to intermittently move the work from one block to the next in provide enough heat for larger work and/or to reduce the size of each block.  Note that in doing so, the work would be able to contact two blocks simultaneously without stopping since the work is intermittently moved by sliding.     
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 3, Kent teaches:
wherein the melting heater block does not contact a soldering portion of the work that is to be soldered to the part [note that Kent achieves this; see figure 4, even though this functional language/ material worked upon], 
the upper surface of the melting heater block includes a recess [area between rails (41, 79) or the area to the right of rail (79)] separated from the soldering portion of the work, and
the protrusion is between the recess and the support [see figures 1 and 4].
Regarding claim 5, the limitations of this claim are addressed in the rejections of claims 1 and 3 above. 
Regarding claim 11, Kent does not teach:
of the press device has a circular shape in a cross section parallel to an upper surface of the protrusion of the melting heater block.
While Nishikawa is silent as to the shape of the weight, the configuration of the claimed pressing device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the pressing device is significant; MPEP 2144 (IV)(B).
Regarding claims 12 and 13, 
wherein the press device has a diameter smaller than the upper surface of the protrusion of the melting heater block in the cross-section; and
wherein the press device has a shape smaller than an upper surface of the protrusion of the melting heater block in a direction parallel to the upper surface of the protrusion and perpendicular to the transport direction.
Pressing means (43) is shorter than rails (28, 79), figures 1 and 4.
Nishikawa teaches weight (47) is narrower than heater block (48); figure 6.
With that being said since the prior art apparatus is configured to place a weight on each individual workpiece and the Kent rails are configured to heat multiple workpieces simultaneously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the weights narrower than the heating rails in order to press multiple workpieces on the rails.  
As a side note, any nut, bolt, tube, plate, piston, etc. contained within a pressing means may read on these claims.   
Regarding claim 14, Kent teaches:
wherein the recess [the recess to the right of rail (79); figure 4] of the melting heater block has an opening that faces in a direction parallel to an upper surface of the protrusion and perpendicular to the transport direction.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (US 4,504,008) in view of Nishikawa (US 5,492,866) as applied to claims 1 and 5 above, and further in view of Austen et al. (US 6,799,712 B1).
Regarding claims 4 and 7, Kent does not teach:
further comprising an intermediate heater block provided between the preheater block and the melting heater block, the intermediate heater block having a temperature included between the temperature of the preheater block and the temperature of the melting heater block, wherein 
the controller controls the transport device to perform the intermittent transport in which: 
the transporter stops the work on the preheater block; 
the transporter transports the work from the preheater block to the intermediate heater block; and 
the transporter stops the work on the intermediate heater block.
Austen teaches heating zones include preheat, soak and reflow; figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a soak/intermediate zone into Nishikawa in order to bring every area of the workpieces up to an even temperature or to ensure that every area is at the preheat temperature prior to proceeding.  In doing so, an intermediate heater block would be provided between preheater and heater blocks, configured like the heater block, and the controller would transport and stop as claimed since the conveyor stops all movement intermittently.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735           

/KILEY S STONER/Primary Examiner, Art Unit 1735